NUMBER 13-13-00499-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

             IN THE INTEREST OF C.T., A/K/A B.B.T., A CHILD


                    On appeal from the 377th District Court
                          of Victoria County, Texas.


                                       ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam
       This is an accelerated parental termination case. See TEX. R. APP. P. 28.4. The

trial court terminated the parental rights of appellant K.T. to C.T., a/k/a B.B.T., a child.

K.T. appealed the judgment; however, K.T.’s court-appointed appellate counsel, Mark

A. Davis, did not timely file a brief. On November 15, 2013, we abated the appeal and

remanded to the trial court to hold a hearing to determine: (1) whether K.T. desires to

prosecute this appeal; (2) why counsel has failed to file a brief or motion to withdraw; (3)

whether K.T. has been denied effective assistance of counsel; (4) whether K.T. should
be appointed new counsel; and (5) any other issues to ensure an expeditious resolution.

         A hearing was held and the trial court made the following findings of fact:

         (1) Based on prior contacts by K.T. with Hon. Mark Davis, K.T. does
             desire to prosecute this appeal.

         (2) Hon. Mark Davis has not filed a brief based on K.T. telling him he was
             terminated many times, K.T. disagreeing with his brief, and being
             advised she was getting counsel in the Dallas/Ft. Worth area.

         (3) The Trial Court does not have any information to indicate that K.T. is
             no longer indigent, nor that she wants to proceed pro se.

         (4) Hon. Mark Davis has a brief that he can file based upon his
             determination of appropriate argument to assert, but appears to be in
             conflict with argument K.T. wants to assert.

         (5) Due to the appellate time frame, [Davis’s] being unable to locate K.T.
             at this time, and assuming this complies with Rules of Professional
             Responsibility, the Trial Court recommends that Hon. Mark Davis: be
             required to continue as K.T.'s court-appointed attorney; be ordered to
             file the brief that he has prepared asserting the grounds that he
             ethically believes warrant review, identify K.T.'s disagreement and
             identify, if able, the arguments K.T. wanted to assert.

         We agree with the trial court’s recommendation. We note that the appointment of

an attorney for indigent parents contesting the termination of their parental rights is

mandatory, TEX. FAM. CODE ANN. § 107.013 (West Supp. 2012); however, in the criminal

context, courts have held that appellants do not have the right to choose their own

appointed counsel.      Unless an appellant waives her right to counsel and elects to

proceed pro se, or otherwise shows adequate reason for the appointment of new

counsel, she is not entitled to discharge her counsel but must accept the counsel

appointed by the trial court. Thomas v. State, 550 S.W.2d 64, 68 (Tex. Crim. App.

1977).

         Due to the nature of a termination hearing and the right of an indigent parent to



                                              2
have appointed counsel, we hereby LIFT the previously-imposed abatement,

REINSTATE the appeal, and ORDER K.T.’s court-appointed appellate counsel, Mark A.

Davis, to file with the Clerk of this Court the brief that he has prepared asserting the

grounds that he ethically believes warrant review. The brief must identify the areas of

K.T.'s disagreement and identify, if possible, the arguments K.T. wanted to assert. We

note that over 75 days of the total 180 days in which this type of appeal is to be

disposed have already passed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T

CODE ANN., tit. 2, subtit. F app. (West Supp. 2012). Accordingly, we ORDER counsel to

file appellant’s brief as directed herein within TEN days of the date of this order.

       It is so ORDERED.


                                                  PER CURIAM

Order delivered and filed the
4th day of December, 2013.




                                             3